DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §112(b), applicant corrected the issues in the claims 3, 4, and 8. The rejection under §112(b) has been withdrawn. 

Regarding the rejection to claims under 35 U.S.C. §103, applicant amended independent claims 1 and 9 by adding new limitations. Applicant also presented arguments (Remarks, pages 9-16).

The examiner has performed an update search. Although individual claimed features maybe found from one or more references, when considering all limitations recited in each of independent claims as a whole, the examiner agreed that the claimed invention defined by each of independent claims 1 or 9 is sufficient to distinguish with prior art of the record. The applicant’s argument (Remarks, pages 15-16) is persuasive. The rejection under §103 has been withdrawn. 

After an interview, applicant’s representative (Mr. Nathan E. Black, Reg. 66,191) cancelled non-elected claims 17-20 and presented new claims 21-24. The newly added 

In light of the specification ([0105], computer-readable media and/or storage media are distinguished from and non-overlapping with communication media and propagating signals, do not include communication media and propagating signals), the claimed “computer readable storage medium” excludes a transitory type computer medium and is directed to patentable subject matter. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nathan E. Black (Reg. #66,191) on 07/21/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:
 


a processing system that includes one or more processors; and
a memory that stores computer program instructions that are executable by the processing system, the computer program instructions including:
a manual retriever that: 
receives a representation of an existing assembly manual of an assemblage; and
receives a note generated by an end user from a user device of the end user, the note being associated with the existing assembly manual of the assemblage;
an extractor that:
	extracts information from the representation; 
an instruction generator that:
generates a first set of assembly instructions based at least on the information from the representation and the note; and
generates a second set of prompt-response instructions based on a language model and the information; and
a manual generator that:
generates an interactive smart manual of the assemblage based at least on the first set and the second set.  

2.	(Previously Presented)  The system of claim 1, wherein the interactive smart manual is generated to be executed in association with a virtual digital assistant at the user device.

3.	(Previously Presented)  The system of claim 1, wherein the extractor, to extract the information from the representation:
extracts one or more illustrations from the representation; and
extracts one or more portions of text from the representation; and
wherein the instruction generator, to generate the first set of assembly instructions:
generates the first set of assembly instructions from at least one of the one or more illustrations or the one or more portions of text.

4.	(Previously Presented)  The system of claim 3, wherein the instruction generator, to generate the first set of assembly instructions, generates, from at least one of the one or more illustrations or the one or more portions of text, one or more of:
a number of assembly steps to complete the assemblage;
a parts list of the assemblage; and
a hardware list for assembly the assemblage.

5.	(Previously Presented)  The system of claim 1, wherein the representation of the existing assembly manual comprises at least one of:
an electronic file stored with a website; and 
one or more captured images stored at the user device.  

6.	(Original)  The system of claim 5, wherein the manual retriever:
	receives an identifier of the assemblage; and
	automatically locates the representation over a network.

7.	(Previously Presented)  The system of claim 1, wherein the prompt-response instructions, based at least on natural language user input received via the user device:
navigate between ones of the assembly instructions;
cause a display of a portion of the assemblage by the user device; and
cause an audio description of a part of the assemblage to be played back by the user device.

8.	(Previously Presented)  The system of claim 1, wherein the note generated by the end user includes an annotation to an illustration in the existing assembly manual.

9.	(Previously Presented)  A computer-implemented method, comprising:
extracting information from a representation of an existing assembly manual of an assemblage; 

generating a second set of prompt-response instructions based on a language model and the information, at least one prompt-response instruction of the second set causing a display, by a user device of an end user, of a portion of the assemblage responsive to a vocalized natural language input request therefor made by the end user; and
generating an interactive smart manual of the assemblage based at least on the first set and the second set, the interactive smart manual being an instance of a virtual digital assistant that is specific to the assemblage.

10.	(Previously Presented)  The computer-implemented method of claim 9, wherein extracting the information from the representation comprises at least one of:
extracting one or more illustrations from the representation, and
extracting one or more portions of text from the representation; and
wherein generating the first set of assembly instructions comprises:
generating the first set of assembly instructions from at least one of the one or more illustrations or the one or more portions of text.

11.	(Previously Presented)  The computer-implemented method of claim 10, wherein generating the first set of assembly instructions comprises:
generating, from at least one of the one or more illustrations or the one or more portions of text, one or more of:
a number of assembly steps to complete the assemblage;
a parts list of the assemblage; and
a hardware list for assembly the assemblage.

12.	(Previously Presented)  The computer-implemented method of claim 9, wherein the representation of the existing assembly manual comprises at least one of:
an electronic file stored with a website; and 
one or more captured images stored at the user device.  


	receiving an identifier of the assemblage; and
	automatically locating the representation over a network.

14.	(Previously Presented)  The computer-implemented method of claim 9, wherein said generating the second set of prompt-response instructions comprises:
generating the second set of prompt-response instructions as including responses to vocalized natural language user inputs received via the user interface to also perform at least one of:
navigating between ones of the assembly instructions; and
causing an audio description of a part of the assemblage to be played back by the user device.

15.	(Original)  The computer-implemented method of claim 14, further comprising:
training at least one of the instruction model or the language model based on information received from the user device subsequent to providing the interactive smart manual to the user device.

16.	(Previously Presented)  The computer-implemented method of claim 9, further comprising: 
receiving a note generated by the end user, the note being associated with the existing assembly manual of the assemblage; and
	generating the first set of assembly instructions also based on the note.

17. – 20 (Canceled)

21.	(New)  A computer-readable storage medium having program instructions recorded thereon that, when executed by a processing device, perform a method comprising:
extracting information from a representation of an existing assembly manual of an assemblage; 

generating a second set of prompt-response instructions based on a language model and the information, at least one prompt-response instruction of the second set causing a display, by a user device of an end user, of a portion of the assemblage responsive to a vocalized natural language input request therefor made by the end user; and
generating an interactive smart manual of the assemblage based at least on the first set and the second set, the interactive smart manual being an instance of a virtual digital assistant that is specific to the assemblage.

22.	(New)  The computer-readable storage medium of claim 21, wherein the representation of the existing assembly manual comprises at least one of:
an electronic file stored with a website; and 
one or more captured images stored at the user device.

23.	(New)  The computer-readable storage medium of claim 21, wherein said generating the second set of prompt-response instructions comprises:
generating the second set of prompt-response instructions as including responses to vocalized natural language user inputs received via the user interface to also perform at least one of:
navigating between ones of the assembly instructions; and
causing an audio description of a part of the assemblage to be played back by the user device.

24.	(New)  The computer-readable storage medium of claim 21, wherein the method further comprises: 
receiving a note generated by the end user, the note being associated with the existing assembly manual of the assemblage; and
	generating the first set of assembly instructions also based on the note.


Allowable Subject Matter
Claims 1-16 and 21-24 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659